Per Curiam.

It was error to take this case from the jury. The identity of name raises a presumption of identity of person where there is similarity of residence or occupation (Lawson Presump. Ev. 307), and, notwithstanding the defendant’s denial, the question as to the defendant’s identity should have been submitted to the jury. There is sufficient evidence in the record to warrant a verdict for the plaintiff.
Present: Beekmatt, P. J., Giegebich and O’Gobmah, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.